Citation Nr: 1409429	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure and due to tobacco use.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for right ear recurrent tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel


INTRODUCTION

The Veteran (appellant) had active duty service from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before a VA Decision Review Officer (DRO) at a May 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  

The issues of service connection for bilateral hearing loss and recurrent tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's COPD is not related to herbicide exposure or any other incident of service.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.300, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that his COPD is the result of either herbicide exposure or artillery smoke during service or his tobacco use, which began during service.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran testified that he began smoking cigarettes during service, a habit that continues to this day, which may also have caused his COPD.  Effective July 22, 1998, Congress barred service connection on the basis that a disease or injury is attributable to the use of tobacco products during service, excepting only Buerger's disease.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This provision applies to claims filed after June 9, 1998.  The Veteran filed the instant claim in April 2008.  Service connection for COPD on this basis is barred as a matter of law.  See id. 

COPD is not among the diseases for which a presumption of nexus to herbicide exposure is in effect.  38 C.F.R. § 3.309(e).  COPD is also not a "chronic disease" for VA purposes.  38 C.F.R. § 3.309(a).  Presumptive service connection is not warranted.  The absence of a presumption of nexus does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The lay and medical evidence of record demonstrates amply that the Veteran has a current diagnosis of COPD.  The current disability element of service connection is established.  Shedden, 381 F.3d at 1167.

The Veteran's DD-214 reflects service in Vietnam.  There is no affirmative evidence to establish that the Veteran was not exposed to herbicides during his service in Vietnam.  The Veteran is presumed to have been exposed to herbicides while in-country.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The in-service incurrence event is established for the herbicide exposure theory of entitlement.  Shedden, at 1167.  

The Veteran also testified in May 2011 that he thought his COPD may be due to artillery smoke during service.  The Veteran was an infantryman in Vietnam and is in receipt of a Combat Infantryman's Badge and a Purple Heart.  The Veteran is clearly a combat veteran.  Exposure to artillery smoke is consistent with the Veteran's combat service, the Veteran's account is credible, and no evidence is of record to rebut the combat presumption.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  A veteran must still establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

After full review of the record, the Board finds that there is not a relationship or nexus between the Veteran's current COPD and herbicide exposure or artillery smoke exposure during service.  

The Veteran's contentions that herbicide exposure or artillery smoke exposure could have caused his COPD are not competent lay evidence of a relationship between the two.  The Veteran is a layperson, having not indicated that he has had any medical education, training, or experience.  The Veteran has not offered evidence of lay observable symptoms by which he, as a layperson, could know that herbicide exposure or artillery smoke exposure caused his COPD.  Whether herbicide exposure or artillery smoke exposure could cause COPD is also not a matter of common lay knowledge.  Indeed, the long-term health effects of herbicide exposure are the subject of ongoing medical research.  Finally, the Veteran has not stated that a medical expert, such as a treating physician, has ever indicated to him that the herbicide exposure or artillery smoke exposure may have caused his COPD.  In essence, the Veteran offers only general, conclusory statements of a nexus.  As a result, there is no basis on which the Veteran, as a lay witness, could proffer competent lay evidence of a nexus between COPD and herbicide exposure or artillery smoke exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

According the Veteran's VA treatment records, he was first diagnosed with COPD in June 2008.  His service treatment records make no mention of COPD.  The medical evidence does not indicate that the Veteran's COPD may be related to herbicide exposure or artillery smoke exposure.  

In the absence of competent lay or medical evidence of a nexus between herbicide exposure or artillery smoke exposure and COPD, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's COPD and in-service herbicide exposure or artillery smoke exposure.  Service connection on a direct basis must be denied as due to herbicide exposure or artillery smoke exposure.  Shedden, at 1167.

In short, there is no competent evidence to show that the Veteran's COPD is was present during service or is related to any incident of service, including herbicide exposure or artillery smoke exposure.  The law does not authorize service connection for COPD on the basis of a presumption or as a result of tobacco use.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  VA's duty to notify the Veteran was satisfied by a July 2008 notice letter that fully addressed all notice elements prior to initial adjudication in February 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  The Veteran's post-service VA treatment records are in the claims file.  The Veteran has reported additional treatment through other providers and has either obtained and submitted records of that treatment or failed to submit authorized release forms enabling VA to obtain them on his behalf.  The Veteran's Social Security Administration (SSA) records have been associated with his file.  The Veteran is not in receipt of SSA benefits for any disability on appeal in the instant claim.  See October 2009 Social Security Administration Disability Determination and Transmittal.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran did not receive an examination or opinion related to his claim of COPD.  The Veteran has alleged that his COPD is due either to herbicide exposure or tobacco use.  As was discussed above, the evidence of record does not contain competent lay or medical evidence that indicates that the COPD may be related to the Veteran's in-service herbicide exposure.  The duty to assist in providing a medical examination or opinion is not triggered as to that theory of entitlement.  Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran's tobacco use theory is barred as a matter of law, as was discussed.  There being no alternate theory, the Board finds that sufficient evidence to decide the case is present.  The Board concludes that an examination or opinion is not required under the duty to assist.


ORDER

Entitlement to service connection for COPD is denied. 


REMAND

The Board must remand the claims for service connection for bilateral hearing loss and tinnitus.

The Board finds first that the evidence is in conflict as to whether the Veteran has a left ear hearing loss disability.  Although audiometric puretone thresholds do not rise to a level of a current disability, the Veteran's left ear speech recognition scores have varied between 92 percent and 100 percent.  The Board instructs that the Veteran be evaluated to determine whether he has a left ear hearing loss disability.  

The Veteran contends he suffers from right hearing loss and tinnitus due to acoustic trauma suffered during active service.  The Veteran served in the Republic of Vietnam and was exposed to noise exposure from gunfire, grenades and other live weapon ammunitions.  See May 2011 Hearing Transcript.  The Veteran is a combat veteran and his acoustic trauma is presumed.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  The Veteran also contends that he had an ear infection in service that may have contributed to his tinnitus and that this infection was not taken under consideration by the VA examiner in February 2011 and therefore a new examination is warranted.  The service treatment note from the Band-Aid station in Vietnam notes that the Veteran had wax and puss in his ear and that the ear was slightly red and inflamed.  See February 1970 Service Treatment Note.  

In February 2009, the Veteran underwent a VA examination in conjunction with these claims.  The examiner concluded that the Veteran's current hearing loss was not related to service because a June 1970 audiometric evaluation did not show a hearing loss disability and that the tinnitus was not related to service because the tinnitus resolved during service.  This opinion, however, does not address whether any hearing loss and tinnitus are related to in-service noise exposure, regardless of whether it was shown in service or during service separation audiometric testing. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  Accordingly, remand is required for an additional audiological examination.

The Veteran did submit a June 2011 letter from Dr. R.R.Y stating that the Veteran's "hearing loss might be a result of working in the infantry combat zone."  However, this opinion is not definite enough for a grant of service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the claims of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All testing, to include an audiogram, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure. 

After a review of the examination findings and the entire evidence of record, the examiner must render opinions to the following questions: 

a. Has the Veteran at least as likely as not had a left ear disability at any time since filing his claim in April 2008? 

b. Is it at least as likely as not that the current hearing loss and/or tinnitus is related to the Veteran's active service, including military noise exposure from combat and gun fire?

A complete rationale for all opinions must be provided. If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


